        Case 1:18-cv-01832-RWS Document 78 Filed 08/23/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 UNITED STATES SECURITIES
 AND EXCHANGE COMMISSION,
               Plaintiff,                       CIVIL ACTION NO.

        V.                                      L18-CV-1832-RWS

 SOLOMON RC ALI, et al,

               Defendants.




                                   ORDER

        This case is before the Court on Defendant All's Motion for Extension of

Time [Doc. No. 77], which is GRANTED. Defendant All's response in opposition

to Plaintiffs Motion for Partial Summary Judgment is due no later than October 4,

2019.

        SO ORDERED this ^yday of August, 2019.




                                     RICHARD <V. STORY /
                                     United States District Juei^e
